DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 6-9 have been cancelled, after their withdrawal by election restriction with permission granted by the Applicant’s Representative, John Kong, on August 31, 2022. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, a tire member forming apparatus comprising: “a measurement unit that performs, on a downstream side of at least one of the plurality of forming units in the conveyance path, measurement on the tire components wound on the forming drum while the forming drum is not rotating and is moving through the measurement unit in a width direction of the forming drum, the measurement being taken in a tire radial direction”, were not disclosed in prior art.  
The prior art of Currie (US20140166189A1) teaches a tire member forming apparatus (Fig. 1, item 10) comprising: forming drums (Fig. 3, item 30, [0032]); a plurality of forming units (Fig 2, items 201-207; Fig. 3, items 303-306); a conveyance path (Fig. 1, item 11) sequentially connecting the plurality of forming units with each other [0043]; and a conveyance unit that conveys the forming drums along the conveyance path [0033-0034; 0036], wherein a tire member is formed with tire components sequentially wound on the forming drum by the plurality of forming units [0043-0044].  
The prior art of Moriguchi (US20070084541A1) teaches an inspecting and measuring unit for the profile of a tire during its production process [0020], after the tire components are wound on the forming drum and the forming drum is rotated [0019].  Moriguchi teaches the measurement unit comprises a plurality of laser sensors equidistant to and in close proximity to the drum or tire surface, where the sensors are lined up across the width of the tire/drum (Fig. 1, items 12; [0032]).  Moriguchi teaches inspection steps at multiple stages of the tire making process based on results of the measurements taken by the laser sensors (Fig. 2, [0048-0050]).  Moriguchi additionally teaches harmonic frequency measurements [0052], after which the inspection of profile and harmonics determine if the semi-finished tire is within acceptable predetermined limits to allow the next molding step, and displays inspection results [0055-0056].
These arts of record fail to teach a measurement unit that performs, on a downstream side of at least one of the plurality of forming units while the forming drum is not rotating and is moving through the measurement unit in a width direction of the forming drum.  These references, alone or in combination with other discovered prior art, do not provide a ground for rejection of the claim 1.  

Therefore, claim 1 is allowable, and its dependent claims 2-5 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742